EXHIBIT Audited financial statements of Bread Garden Franchising, Inc. as of March 31, 2008 and the year then ended and the unaudited financial statements of Bread Garden Franchising, Inc. as of September 30, 2008 and the six months then ended Index to Financial Statements Page Financial statements - Year Ended March 31, 2008 Report of Independent Registered Public Accounting Firm F-1 Balance Sheet as of March 31, 2008 F-2 Statement of Operations for the Year Ended March 31, 2008 F-3 Statement of Stockholders' Equity for the Year Ended March 31, 2008 F-4 Statement of Cash Flow for the Year Ended March 31, 2008 F-5 Notes to Financial Statements F-6 to F-16 Financial statements – Six Months Ended September 30, 2008 Condensed Balance Sheet as of September 30, 2008 (unaudited) and March 31, 2008 FF-1 Unaudited Condensed Statements of Operations for the Six Months Ended September 30, 2008 and 2007 FF-2 Unaudited Condensed Statements of Cash Flow for the Six Months Ended September 30, 2008 and 2007 FF-3 Notes to Unaudited Condensed Financial Statements FF-4 to FF-7 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of Bread Garden Franchising, Inc. We have audited the accompanying balance sheet of Bread Garden Franchising, Inc. as of March 31, 2008, and the related statements of operations, stockholders’ equity and cash flows for the year then ended. Bread Garden Franchising, Inc’s management is responsible for these financial statements. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Bread Garden Franchising, Inc as of March 31, 2008, and the results of its operations and its cash flows for the year ended March 31, 2008 in conformity with accounting principles generally accepted in the United States of America. /s/ Eide Bailly LLP Greenwood Village, Colorado January 22, 2009 F-1 Bread Garden Franchising, Inc. Balance Sheet March 31, (Expressed in Canadian dollars) Assets Current assets: Cash and cash equivalents $ - Accounts receivable, trade 80,118 Prepaid expenses and other current assets 4,593 Total current assets 84,711 Property and equipment, net of accumulated depreciation 51,522 Accounts receivable, related parties 155,254 Deposits and other assets 7,326 Franchise rights 900,000 Total assets $ 1,198,813 Liabilities and stockholders' equity Current liabilities: Accounts payable $ 6,750 Accrued expenses 106,490 Accrued income taxes 39,300 Deferred franchise revenue 60,000 Total current liabilities 212,540 Commitments and contingencies Stockholders' equity: Preferred stock, Class B, unlimited number of shares authorized 100 shares issued and outstanding 900,000 Common stock, Class A no par value, unlimited number of shares authorized, 1,000 shares issued and outstanding 10 Retained earnings 86,263 Total stockholders' equity 986,273 Total liabilities and stockholders’ equity $ 1,198,813 See the accompanying notes to the financial statements F-2 Bread Garden Franchising, Inc. Statement of Operations Year Ended March 31, 2008 (Expressed in Canadian dollars) Revenue: Franchise fees and royalties $ 170,622 Franchise fees and royalties - related parties 98,557 Rebates and other 136,541 Total revenues 405,720 General and administrative expenses 286,765 Net income before income taxes 118,955 Provision for income taxes (36,500 ) Net income $ 82,455 Primary and fully diluted earnings per share $ 82.46 Weighted average shares outstanding, basic and diluted 1,000 See the accompanying notes to the financial statements F-3 Bread Garden Franchising, Inc. Statement of Stockholders’ Equity Year Ended March 31, 2008 (Expressed in Canadian dollars) Class B Preferred Stock Class A Common Stock Retained Shares Amount Shares Amount Earnings Total Balances April 1, 2007 100 $ 900,000 1,000 $ 10 $ 3,808 $ 903,818 Net income for the period 82,455 82,455 Balances March 31, 2008 100 $ 900,000 1,000 $ 10 $ 86,263 $ 986,273 See the accompanying notes to the financial statements F-4 Bread Garden Franchising, Inc. Statement of Cash Flows Year Ended March 31, 2008 (Expressed in Canadian dollars) Cash flows from operating activities: Net income $ 82,455 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation 1,235 Changes in operating assets and liabilities: Accounts receivable, trade 11,098 Prepaid expenses and other (4,593 ) Accounts receivable - related parties (155,254 ) Deposits and other assets 2,829 Accounts payable, trade (31,241 ) Accrued income taxes 36,500 Accrued expenses 42,765 Due to related parties (1,311 ) Deferred franchise revenue 60,000 Net cash provided by operating activities 44,483 Cash flows from investing activities: Purchase of property and equipment (50,377 ) Net cash (used in) investing activities (50,377 ) Net (decrease) in cash and cash equivalents (5,894 ) Cash and cash equivalents, beginning of period 5,894 Cash and cash equivalents, end of period $ - Supplemental cash flow information: Cash paid for income taxes $ - Cash paid for interest $ - See the accompanying notes to the financial statements F-5 Bread Garden Franchising, Inc. Notes to
